SOMERVILLE, J.
This case has once before been
*455decided by this court on appeal.—Ala. Gr. So. R. R. Co. v. Chapman, 80 Ala. 615.
The only question rained on tlie present appeal is, that the amendments added to the original complaint introduced a new cause of action.
The gravamen of the original cause of action was the negligence of the defendant corporation, imputed by the negligence of the engineer in charge of the íailroad train, by which a cow was thrown from the track by the engine, and, after striking the ground, injured the plaintiff by coming in contact with her.
The amendments do not vary the cause of action in any particular, but leave it unchanged. They only add cumulative facts which, tend to corroborate the same act of negligence, and from which this alleged negligence may more readily be inferred. In other words, additional reasons are given, in the form of facts, why the act done, which injured the plaintiff, should be regarded as a negligent act. This was allowable, and the amendments introduced related back to the time of the commencement of the suit, so that the plea of the statute of limitations of one year, interposed by the defendant, was properly held bad. •
Judgment affirmed.